Citation Nr: 1528882	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-24 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Entitlement to dental and eye treatment pursuant to 38 U.S.C. Chapter 17 at the Outpatient Treatment Center in Manila, the Republic of the Philippines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel
INTRODUCTION

The Veteran had active service from July 1979 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Outpatient Clinic (VAOPC) in Manila, Republic of the Philippines.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the VA Regional Office (RO) in February 2013.  A transcript of that hearing is of record.

The issue of entitlement to payment or reimbursement for unauthorized dental expenses was found to have been raised in the previous remand but there is no indication that action has been taken with respect to that matter.  In addition, the Board notes that the Veteran has also raised the issues of entitlement to service connection for all remaining teeth and dental disability manifested by reduced enamel, increased infection, pain, and overall poor dental hygiene that have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to dental treatment pursuant to 38 U.S.C. Chapter 17 at the VAOPC in Manila, the Republic of the Philippines, is REMANDED to the AOJ.


FINDING OF FACT

The Veteran is not service-connected for any disorder of the eye, and as therefore, is not eligible for VA eye treatment outside the United States; and the evidence of record also does not show a request for eye treatment outside the United States that relates to a disability associated with and held to be aggravating a service-connected disability.

CONCLUSION OF LAW

The Veteran is not eligible for VA eye treatment at the Manila VAOPC outside the United States.  38 U.S.C.A. § 1724 (West 2014); 38 C.F.R. § 17.35 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that with respect to the Veteran's claim for eye treatment, the pertinent facts are not in dispute and the claim will therefore be addressed as a matter of law.  Consequently, any discussion with respect to VA's duties to notify and assist is not required.

It is undisputed that the Veteran has been assigned a total rating based on individual unemployability since January 2005, based on the service-connected disabilities of central disc herniation at L5-S1, right rotator cuff injury, residuals of left ankle inversion injury, residuals of fracture of the right 5th metacarpal, right patellofemoral and iliotibial band syndrome, plantar calluses, left lower extremity radiculopathy, left lateral chest scar, residuals of right thumb scar, gastroesophageal reflux disease (GERD), and erectile dysfunction.  He claims that based on his total disability status and service-connected disability, he should be entitled to outpatient eye treatment the VAOPC near his residence in the Philippines.

However, the applicable statute and regulation state, in pertinent part, and except as otherwise provided, that VA may not furnish hospital care outside the United States unless hospital care is needed for the treatment of a service-connected disability.  38 U.S.C.A. § 1724 (West 2014); 38 C.F.R. § 17.35 (2014).  While there is an exception if a Veteran is unable to defray the costs of medical care for treatment at the Manila VAOPC, the evidence does not show that the Veteran is unable to defray that cost of medical care in the Philippines, as he is currently in receipt of a total rating level of disability.  The Board finds that there is no exception for the outpatient treatment sought by the Veteran.

Here, since the record show that the Veteran is not service-connected for an eye disability, there is no basis for him to be eligible for outpatient eye treatment at his residence in the Philippines.  There is also no evidence of a request for eye treatment outside the United States that relates to a disability associated with and held to be aggravating a service-connected disability.  In addition, the evidence does not show that the Veteran is unable to defray the cost of any necessary medical treatment  The Board notes that while the Veteran is not eligible for outpatient eye treatment at his residence outside the United States, he is eligible for outpatient eye treatment whenever he finds himself inside the United States.  As the law, and not the evidence, is dispositive in this case, the appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The Veteran's claim for VA outpatient eye treatment outside the United States pursuant to 38 U.S.C. Chapter 17 at the Outpatient Treatment Center in Manila, the Republic of the Philippines, is denied.


REMAND

With respect to the claim for outpatient dental treatment outside the United States, the Board notes that the RO has substantially accomplished all of the action requested in the Board's previous remand.  

However, that during the interim period since the Board remanded this matter, the RO concluded that in addition to teeth numbers 9, 23, and 27, service connection for dental treatment purposes for teeth numbers 6 and 11 was warranted as secondary to service-connected gastroesophageal reflux disease (GERD).  Moreover, the Veteran is now claiming service connection for all of his remaining teeth and a dental disability manifested by reduced enamel, increased infection, pain, and overall poor dental hygiene that has not been adjudicated by the RO.  Those matters are clearly intertwined with the matter on appeal as the adjudication of any tooth or dental disability for compensation purposes could result in the Veteran's entitlement to Class I treatment for that service-connected disability and possibly warrant the reopening of previously denied claims for service connection for dental disability for compensation purposes.  38 C.F.R. § 17.161(a) (2014).  Therefore, the Board finds that the Veteran's new claims must be adjudicated prior to the readjudication of the remaining claim on appeal.

As a result of the Veteran's new claims, the RO should also take additional steps to confirm whether there are any additional adjudicative records surrounding the initial RO determination that granted service connection for teeth numbers 9, 23, and 27.  Most importantly, the September 1994 rating action that established service-connection for those teeth has a hand written note that refers to a letter notice to the Veteran regarding that decision, dated on September 15, 1994, but a copy of that notice is not in the record.  The Board finds that notice to be relevant as the box that is supposed to note that service connection for the teeth is for treatment only is not checked.  If those teeth were service connected for compensation purposes, the Veteran may be entitled to Class I treatment for any problems associated with those teeth, and any teeth or other dental disorder found to be secondary to that service-connected disability may also warrant Class I treatment.

Finally, there is an indication of record that additional VA treatment records have apparently been downloaded since the last supplemental statement of the case without waiver of the RO's initial review of this evidence.  38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Make an effort to confirm whether there are any additional adjudicative records surrounding the September 1994 RO decision that granted service connection for teeth numbers 9, 23, and 27.  Most importantly, the September 1994 rating action that established service connection for these teeth has a hand written note that refers to a letter notice to the Veteran regarding that decision, dated on September 15, 1994, but a copy of that notice is not in the record.  If the September 15, 1994, notice letter or any additional adjudicative records cannot be located, a memorandum to that effect should be placed in the claims folder, with a statement that they do not exist or that further efforts to obtain them would be futile.

2.  Then adjudicate the claims for service connection for all remaining teeth and dental disability manifested by reduced enamel, increased infection, pain, and overall poor dental hygiene.  If any decision is adverse to the Veteran, notify him of the decision and his appeal rights.

3.  Then, readjudicate the claim on appeal for dental treatment based on all the evidence of record, which should include a determination as to whether the Veteran is entitled to Class I treatment based on the original rating action that service-connected teeth numbers 9, 23, and 27.  If a decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim or claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


